                   Case 21-14911-LMI        Doc 40     Filed 08/04/21     Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                           www.flsb.uscourts.gov

In re:
CARLOS PRADA and
ANAYS MESTRE                                                Case No: 21-14911 LMI
       Debtor.                                              Chapter 13
                                     /

                    OBJECTION TO CLAIMS ON SHORTENED NOTICE
                 IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                                   TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the priority status of the
claim filed by you or on your behalf. Please read this objection carefully to identify which claim is
objected to and what disposition of your claim is recommended. Upon the filing of this objection an
expedited hearing on this objection will be scheduled on the date already scheduled for the
confirmation hearing in accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the Debtor objects to the
following claim filed in this case*:

Claim                                     Amount of          Basis for Objection and
No.       Name of Claimant                Claim              Recommended Disposition

05       Miami Dade County               $2,712.50          Debtor objects to this claim as this stems from
                                                            businesses that have been closed and therefore
                                                            no funds are owed. Debtors seek to strike and
                                                            disallow this claim.

*Notwithstanding the requirements of Bankruptcy Rule 3007, up to five objections to claim may be
included in one pleading. (See Local Rule 3007-1(C).)

        The undersigned acknowledges that this objection and the notice of hearing for this objection will
be served on the claimant(s) at least 14 calendar days prior to the confirmation hearing date and that a
certificate of service conforming to Local Rule 2002-1(F) must be filed with the court when the objection
and notice of hearing are served.

DATED: 8/4/2021
                                                     Law Offices of Samir Masri
                                                     901 Ponce De Leon Blvd., Suite 101
                                                     Coral Gables, FL 33134
                                                     Tel (305) 445-3422
                                                     By:    s/ Samir Masri
                                                         Samir Masri, Esquire
                                                         FBN: 145513
